In the United States Court of Federal Claims
                                                          OFFICE OF SPECIAL MASTERS
                                                                  No. 17-0126V
                                                              Filed: August 7, 2017
                                                                 UNPUBLISHED

                                                                         
    ELIZABETH HARRISON,                                                  
                                                                             Special Processing Unit (SPU);
                                           Petitioner,                       Ruling on Entitlement; Concession;
    v.                                                                       Table Injury; Tetanus Diphtheria
                                                                             acellular Pertussis (Tdap) Vaccine;
    SECRETARY OF HEALTH AND                                                  Brachial Neuritis
    HUMAN SERVICES,

                                         Respondent.

                                                                         
Leah VaSahnja Durant, Law Offices of Leah V. Durant, PLLC, Washington, DC, for
petitioner.
Linda Sara Renzi, U.S. Department of Justice, Washington, DC, for respondent.
 
                                                               RULING ON ENTITLEMENT1
Dorsey, Chief Special Master:
       On January 27, 2017, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered brachial neuritis in her right shoulder
as a result of her March 29, 2016 Tetanus Diphtheria acellular Pertussis (“Tdap”)
Vaccine. Petition at 1. The case was assigned to the Special Processing Unit of the
Office of Special Masters.




                                                            
1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       On August 3, 2017, respondent filed his Rule 4(c) report in which he concedes
that petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report
at 1. Specifically, respondent indicates that
        [m]edical personnel at the Division of Injury Compensation Programs,
        Department of Health and Human Services (“DICP”), have reviewed the
        Petition and supporting documentation filed in this case, as well as the
        relevant medical literature regarding petitioner’s alleged injury. DICP had
        determined that petitioner has satisfied the criteria set forth in the Vaccine
        Injury Table, see C.F.R. § 100.3(a)(I)(B), and the Qualifications and Aids
        to Interpretation (“QA1”) C.F.R. § 100(b)(6), for the injury of Brachial
        Neuritis following a Tdap vaccination. In addition, given the medical
        records outlined above, the statutory six month sequela requirement has
        been satisfied. See 42 U.S.C. § 300aa-11(c)(1)(D)(i).
Id. at 4.
     In view of respondent’s position and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.


IT IS SO ORDERED.


                                    s/Nora Beth Dorsey
                                    Nora Beth Dorsey
                                    Chief Special Master